144 N.J. 326 (1996)
676 A.2d 1065
CHRISTINE DILLARD, PLAINTIFF-RESPONDENT,
v.
HERTZ CLAIM MANAGEMENT AND/OR EDS SYSTEMS, AS SERVICING AGENT FOR THE NEW JERSEY AUTOMOBILE FULL INSURANCE UNDERWRITING ASSOCIATION (NJAFIUA), DEFENDANTS, AND NEW JERSEY AUTOMOBILE FULL INSURANCE UNDERWRITING ASSOCIATION (NJAFIUA), DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 23, 1995.
Decided June 11, 1996.
Robert G. Engelhart argued the cause for appellant (Gebhardt & Kiefer, attorneys).
Raymond T. Sheldon argued the cause for respondent (Surdovel & Sheldon, attorneys).
*327 PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the opinion of the Appellate Division, reported at 277 N.J. Super. 448, 650 A.2d 1 (1994). We add that the coverage afforded under the policy is limited to the statutory coverage required by N.J.S.A. 39:6A-3 and N.J.S.A. 39:6B-1 in accordance with the holding in Marotta v. New Jersey Automobile Full Insurance Underwriting Association, 144 N.J. 325, 676 A.2d 1064 (1996), also decided today.
For affirmance  Chief Justice WILENTZ, and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN and COLEMAN  7.
Opposed  None.